IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,712


EX PARTE CHARLES WAYNE BISHOP, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. D-1-DC-08-203263 IN THE 403RD DISTRICT COURT

FROM TRAVIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unauthorized use
of a vehicle and sentenced to fourteen years' imprisonment. The Third Court of Appeals affirmed
his conviction. Bishop v. State, No. 03-08-00710-CR (Tex. App.-Austin Aug. 26, 2010, pet. ref'd). 
	Applicant raises nine grounds. The trial court made findings of fact and conclusions of law
and determined that these grounds are without merit. We agree. Accordingly, these grounds are
denied. The trial court also determined that Applicant's sentence is illegal and recommended that
we grant Applicant a new punishment hearing. Relief is granted.  The sentence in cause number D-1-DC-08-203263 in the 403rd District Court of Travis County is set aside, and Applicant is remanded
to the custody of the Sheriff of Travis County for a new punishment hearing. The trial court shall
issue any necessary bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.
Delivered: January 11, 2012
Do Not Publish